<




a              /)   ^UvdM Gorho£ £}fpe«k
                                          PD-1442-15

fUc
 ' c
     oP faa<
        /w>
                                     /C   C«uSe^H5_oom~CK
                                                RECEIVED IN
                                                  COURT OF CRIMINAL APPEALS

                                                       NOV 09 2015


                                                   Abel Acosta, Clerk



                                                     FILED IN           '
     ibu'ivJ                                 C0URT 0F CRIMINAL APPEALS
                                                   mi 09 2^3

                                     ~r          Abe! Acosta, Cierk




                               XT


        '5 4/loTfcd -fa fJi r&/e£,




                                                             pcjt